              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00113-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                    ORDER
                                )
TIMOTHY MARK GRADY,             )
                                )
                   Defendant.   )
_______________________________ )


     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for compassionate release or release to home

confinement due to the COVID-19 pandemic. [Doc. 37].

     The Defendant’s letter states simply: “I would like to file this form for

Compassionate Release with the Federal Court.” [Doc. 37 at 1]. Attached

to this letter is a document that appears to be an email exchange dated April

16, 2020 between the Defendant and the warden of FCI Ashland, where the

Defendant is housed. [Id. at 2]. In the email to the warden, the Defendant

asks for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) or

release to home confinement pursuant to the CARES Act. The warden’s

response indicates that the Defendant is “not a priority for Home



     Case 1:18-cr-00113-MR-WCM Document 38 Filed 05/21/20 Page 1 of 7
Confinement.” [Id.]. The warden’s response does not specifically address

the Defendant’s request for a sentence reduction under 18 U.S.C. §

3582(c)(1)(A).

      To the extent that the Defendant seeks a release to home confinement,

his motion must be denied. The discretion to release a prisoner to home

confinement lies solely with the Attorney General.           See 18 U.S.C. §

3624(c)(2); 34 U.S.C. § 60541(g).          The legislation recently passed by

Congress to address the COVID-19 pandemic does not alter this. See

CARES Act, Pub. L. No. 116-136, 134 Stat 281, 516 (2020) (“During the

covered emergency period, if the Attorney General finds that emergency

conditions will materially affect the functioning of the Bureau [of Prisons], the

Director of the Bureau may lengthen the maximum amount of time for which

the Director is authorized to place a prisoner in home confinement under the

first sentence of section 3624(c)(2) of title 18, United States Code, as the

Director determines appropriate.”) (emphasis added). As such, this Court

lacks the authority to order the Defendant’s release.          Deffenbaugh v.

Sullivan, No. 5:19-HC-2049-FL, 2019 WL 1779573, at *1 (E.D.N.C. Apr. 23,

2019); United States v. Overcash, No. 3:15-CR-263-FDW-1, 2019 WL

1472104, at *3 (W.D.N.C. Apr. 3, 2019) (noting that there is “no provision for


                                       2



     Case 1:18-cr-00113-MR-WCM Document 38 Filed 05/21/20 Page 2 of 7
judicial review of the BOP's and Attorney General’s decision with regards to

a request for home detention under § 60541(g)”); United States v. Curry, No.

6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky. Feb. 8, 2019) (“Because

the First Step Act gives the Attorney General the discretion to determine if

and when home confinement is appropriate, this Court does not have the

authority to grant the requested relief.”) (emphasis in original). For these

reasons, the Defendant’s request for a release to home confinement is

denied.

     Next, the Court turns to the Defendant’s request for a sentence

reduction. Section 3582(c)(1)(A), as amended by The First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a

defendant to seek a modification of his sentence for “extraordinary and

compelling reasons,” if the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden before filing a motion


                                     3



     Case 1:18-cr-00113-MR-WCM Document 38 Filed 05/21/20 Page 3 of 7
for a sentence reduction. Further, the Court of Appeals for the Fourth Circuit

has held that a district court lacks the authority to modify a sentence except

in the narrow circumstances and procedures set forth in § 3582. See United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).

      The Fourth Circuit has not yet ruled on whether the exhaustion

requirements in § 3582(c)(1)(A) are jurisdictional or merely a claims-

processing rule. This Court, however, need not decide that issue in order to

resolve the present motion.     Either way, the Defendant must meet the

thresholds defined in § 3582(c)(1)(A) before filing a motion for

compassionate release in this Court. See Ross v. Blake, 136 S. Ct. 1850,

1857 (2016) (finding that “mandatory exhaustion statutes . . . establish

mandatory exhaustion regimes, foreclosing judicial discretion”); United

States v. Williams, No. CR JKB-15-0646, 2020 WL 1506222, at *1 (D. Md.

Mar. 30, 2020) (denying motion for reduction of sentence because defendant

failed to exhaust his administrative remedies, but declining to decide whether

exhaustion requirement is jurisdictional).

      Here, the Defendant’s email communication with the warden does not

clearly establish that he has exhausted his administrative remedies with

respect to his § 3582(c)(1)(A) request. Moreover, the email communication


                                      4



     Case 1:18-cr-00113-MR-WCM Document 38 Filed 05/21/20 Page 4 of 7
is dated April 16, 2020, and the Defendant’s letter is postmarked May 7,

2020, which is less than 30 days after the Defendant made his request.

Thus, it does not appear that the Defendant complied with the requirements

of § 3582(c)(1)(A) before filing his motion. However, more than 30 days have

now passed since the Defendant’s request to the warden. Rather than

requiring the Defendant to refile his motion in order to comply with the 30-

day requirement, the Court will proceed to address the merits of his request.

      A reduction under § 3582(c)(1)(A) must be consistent with applicable

policy statements issued by the United States Sentencing Commission. 18

U.S.C. § 3582(c)(1)(A). Sentencing Guidelines § 1B1.13 is the Sentencing

Commission’s policy statement applicable to compassionate release

reductions. See U.S.S.G. § 1B1.13. The commentary to § 1B1.13 provides

the following specific and limited grounds for release under § 3582(c)(1)(A):

(1) a terminal illness; or (2) a serious physical or medical condition, a serious

functional or cognitive impairment, or deteriorating physical or mental health

because of the aging process that “substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13

cmt. n.1(A). A defendant’s age may also warrant compassionate release if


                                       5



     Case 1:18-cr-00113-MR-WCM Document 38 Filed 05/21/20 Page 5 of 7
(1) the defendant is at least 65 years old, (2) is experiencing a serious

deterioration in physical or mental health because of the aging process, and

(3) has served at least 10 years or 75% of his term of imprisonment,

whichever is less. Id., § 1B1.13 cmt. n.1(B).

      Here, the Defendant does not report his current age,1 nor does he

identify any medical conditions that would satisfy any of the above-stated

criteria. Indeed, he does not even allege that he has any medical conditions

which would make him particularly susceptible to the coronavirus. The fact

that the Defendant faces a potential risk of contracting COVID-19 does not

constitute an “extraordinary and compelling” reason justifying his release.

See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and

professional efforts to curtail the virus's spread”).

      For all these reasons, the Defendant’s motion for a sentence reduction

or release to home confinement is denied.



1 The Defendant’s Presentence Investigation Report [Doc. 31] indicates that the
Defendant is 44 years old.

                                        6



     Case 1:18-cr-00113-MR-WCM Document 38 Filed 05/21/20 Page 6 of 7
     IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for compassionate release or release to home

confinement due to the COVID-19 pandemic [Doc. 37], is DENIED.

     IT IS SO ORDERED.

                         Signed: May 21, 2020




                                        7



     Case 1:18-cr-00113-MR-WCM Document 38 Filed 05/21/20 Page 7 of 7
